DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Dec 2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 and 40 states the limitation “have a depth greater than an entire thickness of said continuous web” and this is not found in the specification as originally filed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the amendments are considered new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 40 does not properly describe the limitation “have a depth greater than an entire thickness of the continuous web.”  The specification does not mention, or state, the actual thickness of the continuous web.  In addition, the claims state that the groove has a range of values for the depth per paragraph [0054] but no corresponding value for the thickness of the continuous web.
Claims 2-7, 14, 16-24, and 27-28 are also rejected due to dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 14, 16-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 3,300,368 (Cooper), and further in view of Ihrman US 3,290,209 (Ihrman).

Regarding Claim 1, Cooper discloses, A process for making a continuous web of a longitudinally corrugated fibrous material, comprising:  passing a continuous web (FIG. 1, #8) of a non-corrugated fibrous material having two surfaces between a rigid cylinder (FIG. 2, #2, Col. 5, line 3) having, on a side surface thereof, by circumferential grooves which are flanked (FIG. 3, #37, Col. 6, line 23), have a depth greater than an entire thickness of said continuous web (FIG. 3, Col. 4, lines 73-75 and FIGS. 8 and 9, Col. 6, lines 68-70 ) and are shaped so as to define a substantially corrugated profile reproducing the a pattern of longitudinal corrugations (FIGS. 8-9, #39, #42, #43, Col. 6, lines 70-75, Col. 7, lines 1- 4, therefore #42 on right side of FIG. 9 as corrugation) to be obtained substantially on the entire thickness of the continuous web, and 


a presser (FIG. 2, #3, Col. 5, line 26, #34, Col. 6, line 13) comprising an external layer made of an elastically compressible material and which is maintained adherent to said rigid cylinder (#2) with a force sufficient for maintaining said presser (#3) adherent to said rigid cylinder (#2) and for causing said continuous web (#8) to penetrate, with the entire thickness of the continuous web, into said circumferential grooves (Col. 6, lines 20-25, #37) and thus obtaining said corrugations (#39) affecting the entire thickness of the continuous web (#8), and 
at a same time, subjecting said continuous web (#8), on at least one segment of a passage thereof between said rigid cylinder (#2) and said presser (#3), to a reduction of a speed of one of the two surfaces (#39) of the continuous web in contact with said presser (#3) with respect to a speed of another one of the two surfaces (#42) of the continuous web in contact with said rigid cylinder (#2), said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42,#39) of the continuous web (#8) being mutually defined so that continuous the web (#8) exiting from said passage has: 
a longitudinally corrugated pattern on both the surfaces (#42, #39) of said web, and
ripples extending in a direction traverse to said longitudinal corrugated pattern on (FIGS. 8-9, #39, Col. 6, lines 71-74, due to the transversely extending folds) at least the surface (#42) which was in contact with said rigid cylinder (#2), said process further comprising:
(#39) of said continuous web (#8) in contact with said presser (#3) with respect to the speed of the surface (#42) of said continuous web in contact with said rigid cylinder (#2) is at about 5-30% (Col. 7, lines 74-75) and 
causing said force for maintaining the presser adherent to said rigid cylinder (#2) to generate, at a contact area or nip (FIG. 2, #7, Col. 5, lines 27-29), a linear pressure of about 5-50 Kg per linear centimeter (Col. 7 to 8, lines 74 to 2, 5-50Kg/l cent converts to 28 -280lbs/l inch) of length of the nip (#7).


Cooper does not disclose, a degree of dryness between 60% and 80%.
However, Ihrman teaches, a degree of dryness between 60% and 80% (FIG. 1, Col. 1, lines 59-67 and Col. 2, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Ihrman before the effective filling date of the invention to modify the continuous web (FIG. 1, #8) as disclosed by Cooper that has a degree of dryness between 60% and 80% (FIG. 1, Col. 1, lines 59-67 and Col. 2, lines 1-7) as taught by Ihrman.  Since Ihrman teaches this structure that is known and beneficial, thereby providing the motivation to modify the continuous web (Cooper, 8) with the degree of dryness (Ihrman, FIG. 1, Col. 1, lines 59-67 and Col. 2, lines 1-7) so as to improve the continuous web’s extensibility (Ihrman, Col. 2, lines 3-8).

Regarding Claim 2, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, further comprising the step of causing the web (#8), when exiting from said passage, has to have transverse ripples (#39, Col. 6, lines 71-74) also at the corrugated surface (#39) which was in contact with said presser (#3).

Regarding Claim 3, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein the rigid cylinder (#2) is used, wherein causes the substantially corrugated profile defined by said grooves (#37) has to have a depth and/or a pitch not smaller than 0.5 mm (Col. 11, footnote 1 - a depth of 0.025in. is equivalent to 0.64mm).

Regarding Claim 4, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a thickness which remains substantially constant both in the a longitudinal direction and in the a transverse direction (FIGS 9 & 11, thickness is constant in longitudinal direction).

Regarding Claim 5, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a thickness which is greater with respect to that than a thickness of the web (#8) when entering into said passage (FIGS. 8 & 9, #s 38, 39, and 43, Col. 7, lines 9 – 12).

Regarding Claim 6, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a width (La corresponds to the width in FIG. 8 – illustrates part of the entire width so the web has a total width and as illustrated by FIG. 9, since 39, then width must be less pre-passage) substantially corresponding to that a width of the web (#8) when entering into said passage (FIGS 8 & 10).

Regarding Claim 7, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a length (Lu' corresponds to the length in FIG. 1 after 3 and 2) which is smaller with respect to that a length (Lu corresponds to the length before 3 and 2) of the web (#8) when entering into said passage (FIGS. 8 & 10).


Regarding Claim 14, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein the rigid cylinder (#2) is used having a width of the grooves (FIG. 3, #37) substantially corresponding to the distance provided between two adjacent grooves, has the side surface defined by the circumferential grooves (#37) which in an either continuous (Col. 11, footnote 1) or discontinuous pattern.

Regarding Claim 16, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein the presser (#3) is used with an has the external layer of an the elastically compressible material having with a hardness of between 70 and 240 PJ, preferably of between 120 and 220 PJ (Col. 8, lines 20-26, see attached Durometer (A) vs. P&J Hardness Scales chart).

Regarding Claim 17, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein the presser (#3) is used comprising comprises at least one rotating element (FIG. 2, #3, #34) with an which has the external layer which is of an of the elastically compressible material and which is in contact with the surface (#39) of said web (#8).

Regarding Claim 18, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said presser (#3) is used consisting of consists of a pressure cylinder consisting having, at least on the external layer of the side surface thereof of the presser, the elastically compressible material (FIG. 2, illustrates said side surface).

Regarding Claim 19, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said pressure cylinder (#3) is advanced at a peripheral speed (V2) lower than the a peripheral speed (V1) (Col. 7, lines 54 – 59) of said rigid cylinder (#2).

Regarding Claim 20, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein the presser (#3) is used consisting of comprises a web (#8) of an the elastically compressible material maintained locally pressed against said rigid cylinder (#3) by an a delimiting element (FIG. 2, roll 3 has material between the rubber portion and shaft #6) for delimiting adapted to delimit the a passage gap between the presser (#3) and the rigid cylinder (#2).

Regarding Claim 21, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said delimiting element (FIG. 2, btw #3&6) comprises a rotating element (#3) or a fixed element.

Regarding Claim 22, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said web (#8) of the elastically compressible material is advanced at a peripheral speed (V2) lower than the a peripheral speed (V1) (Col. 11, footnote 2) of said rigid cylinder (#2).

Regarding Claim 23, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein a peripheral speed (V2) of said web (#8) of an the elastically (#2) and the a passage gap between said rigid cylinder (#2) and said delimiting element (FIG. 2, btw #3&6) are selected, so that said two peripheral speeds (V2, V1) of said web (#8) and said rigid cylinder (#2) at said passage gap are substantially equal (Col. 11, footnote 2).

Regarding Claim 24, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said web (#8), which exits from a passage gap between said presser element (#3) and said rigid cylinder (#2), is coupled with at least one non-corrugated web (#24) of a fibrous material (FIG. 1 of previously disclosed prior art).

Regarding Claim 28, as combined, Cooper/Ihrman disclose the invention as previously claimed.  Cooper further discloses, wherein said continuous web (#8) of a fibrous material is caused to adhere to the side surface of said rigid cylinder (#2), which has, in addition to the grooves (#37), also circumferential incisions (FIG. 3, between #37 and #37ꞌ is a carving at the juncture of the same that is at a 90 degree angle) in said grooves (#37).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable, as combined, over Cooper/Ihrman, and further in view of Zoeckler, US 2001/0048022 A1 (Zoeckler).

Regarding Claim 27, as combined, Cooper/Ihrman discloses the invention as previously claimed.  Cooper further discloses, comprising the step of applying a suction (Col. 6, lines 10-11) on the continuous web and causing the continuous web to adhere to the rigid cylinder (Cooper, FIG. 2, #2 with the suction per previous combination) by providing the rigid cylinder with the side surface that is permeable and/or perforated (Cooper, #33) and with a suction chamber (Cooper, FIG. 2, # 34)
As combined, Cooper/Ihrman does not disclose, therein, so that during the passage of said continuous web (#8) between said rigid cylinder and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder in contact with said continuous web (#8).
However, Zoeckler teaches, wherein the rigid cylinder is used having has the side surface permeable and/or perforated (FIGS. 15-17, #214, para [0088]), and during the passage of said continuous web (#8) of a fibrous material between said rigid cylinder (#214) and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder (#214) opposite to that a portion of the side surface affected by the a contact with said continuous web (#8).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zoeckler before the effective filling date of the invention to substitute the hard roll 2 as taught by, as combined, Cooper/Ihrman (Cooper, FIG. 2, #2, Col. 5, line 25) with the impression cylinders 214 as taught by Zoeckler (FIG. 16, #214, para [0088]).  Since Zoeckler teaches this structure that is known in the art and beneficial, thereby providing the motivation to substitute the hard roll 2 as taught by Cooper (FIG. 2, #2, Col. 5, line 25) with impression cylinders as taught by Zoeckler (FIG. 16, #214, para [0088]) since the impression cylinder’s surface is permeable, and thereby providing the same predictable results by providing a suitable sealing means (FIG. 14, para [0088]).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper, and further in view of Zoeckler, US 2001/0048022 A1 (Zoeckler).

Regarding Claim 40, Cooper discloses, an apparatus for making a continuous web of a longitudinally corrugated fibrous material (Apparatus, FIG. 1), comprising: 
a rigid cylinder (2) having, on a side surface thereof, circumferential grooves which are flanked (FIG. 3, #37), have a depth greater than an entire thickness of the continuous web, and are shaped so as to define a longitudinally corrugated profile reproducing a pattern of longitudinal corrugations (FIGS. 8-9, #39, #42, #43) to be obtained substantially on the entire thickness of the continuous web (8); and 
a presser (3) comprising an external layer made of an elastically compressible material and maintained adherent to said rigid cylinder (2) with a force sufficient for maintaining said presser adherent to said rigid cylinder (2) and for causing said continuous web to penetrate into said grooves and thus obtaining said longitudinal corrugations affecting the entire thickness of the web (8); 
wherein said rigid cylinder (2) and said presser (3) have different speeds (Col. 2, lines 40-43) so as to subject said continuous web (8), on at least one segment of a passage thereof between said rigid cylinder and said presser (FIG. 2), to a reduction of a speed of one of the two surfaces of the continuous web in contact with said presser with respect to a speed of another one of the two surfaces of the continuous web in contact with said rigid cylinder (Col. 7, lines51-54), said force for maintaining said presser adherent to said rigid cylinder and said speed reduction between said two surfaces of the web being mutually defined so that the web exiting from said passage has (Col.7, lines 12-15): 
a longitudinally corrugated pattern on both surfaces (42, 39) of said web, 
transverse ripples at least at the surface which was in contact with said rigid cylinder (FIGS. 8&9, #39),
web (#8) between said rigid cylinder and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder in contact with said continuous web (#8).
However, Zoeckler teaches, wherein the rigid cylinder is used having has the side surface permeable and/or perforated (FIGS. 15-17, #214, para [0088]), and during the passage of said continuous web (#8) of a fibrous material between said rigid cylinder (#214) and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder (#214) opposite to that a portion of the side surface affected by the a contact with said continuous web (#8).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Zoeckler before the effective filling date of the invention to substitute the hard roll 2 as taught by Cooper (FIG. 2, #2, Col. 5, line 25) with the impression cylinders 214 as taught by Zoeckler (FIG. 16, #214, para [0088]).  Since Zoeckler teaches this structure that is known in the art and beneficial, thereby providing the motivation to substitute the hard roll 2 as taught by Cooper (FIG. 2, #2, Col. 5, line 25) with impression cylinders as taught by Zoeckler (FIG. 16, #214, para [0088]) since the impression cylinder’s surface is permeable, and thereby providing the same predictable results by providing a suitable sealing means (FIG. 14, para [0088]).  



Response to Arguments


Applicant’s arguments with respect to claims 1-7, 14, 16-24, 27-28, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  Sheesley US-1911001-A, Haas US-2623572-A, Back US-3104197-A, Lundmark US-3880975-A, Kankaanpaa US-4059482-A, Pricone US-5213872-A, McKillip US-5462488-A, Chapman US-5508083-A, Gerndt US-20060151914-A1, Oetjen US-20110094669-A1, Qureshi US-9034230-B2 cited for web making apparatus, rigid cylinder, cylinder with elastic covering, and corrugated fibrous material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

/LUIS G DEL VALLE/Examiner, Art Unit 3731     
04 February 2022                                                                                                                                                                                      
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731